DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hu discloses storing the mean-shape face as a part of the stored 3D face model and detecting the plurality of features points from the color image of the face of the user based on the two-dimensional (2D) facial landmark detection, but does not disclose generating a 2D projection of the aligned 3D face model. However, as described in the previous rejection, a conversion to 2D from 3D takes place to detect facial landmark points. While this may not explicitly be called a “projection” in the reference, any conversion from 3D to 2D would be considered a projection of points in 3D space to a 2D plane. In other words, going from a 3D model to a 2D image for landmark detection must involve a conversion of the 3D points used, and that conversion would read on a projection.
Applicant argues that a person of ordinary skill in the art would not look at Abdrashitov at the time the invention was made to combine it with the other references suggested, because Abdrashitov relates to reducing collision-based defects in the motion style of video content. Applicant states that the rationale to combine is based on hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Abdrashitov explicitly deals with facial landmarks and 3D models, just as the claimed invention and the Hu reference do. One skilled in the art would not ignore a reference just because an intended use, such as reducing collision-based defects in video, is different than an intended use of other references used. 
Applicant argues similarly with respect to the Deng reference, stating that improper hindsight is used and that Deng relates to an inserting unit capable to acquire a to be inserted image and insert the to be inserting image into a region in the target eye image based on the transformed auxiliary key point data and the eye key point data. However, the Deng reference is also more generally related to deformation of a facial feature, which is directly related to the deformation of a face model described in Hu and warping described in the claimed invention. Similar to with the Abdrashitov reference, one skilled in the art would not ignore the Deng reference and discount its relevant facial deformation teachings just because an intended use of Deng, in this case, insertion of images, is different from an intended use of other references used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Publication 2018/0253593) in view of Bhagavatula (U.S. Publication 2019/0012578).

As to claim 1, Hu discloses an electronic device, comprising circuitry configured to: 
acquire a color image of a face of a user (p. 1-2, section 0013; a sensing device captures color images of the face of a user);  
acquire depth information corresponding to the color image of the face (p. 1-2, section 0013; a sensing device captures depth information associated with each color image);  
acquire a point cloud of the face (p. 1-2, section 0013; a point cloud of the face is generated);  
acquire a three-dimensional (3D) mean-shape model of a reference 3D face (p. 2, section 0014; p. 3, section 0027; a mean-shape model is acquired as part of the 3D model);  
align the acquired 3D mean-shape model by a rigid alignment of the acquired 3D mean-shape model with the acquired point cloud (p. 2, section 0014; the 3D mean shape model is rigidly aligned with the point cloud using an affine transformation based on landmark points of the model and feature points of the point cloud); 
generate a two-dimensional (2D) projection of the aligned 3D mean-shape model, wherein the generated 2D projection comprises a set of landmark points associated with the aligned 3D mean-shape model (p. 2, section 0014; the mean-shape model is converted/projected to 2D to detect facial landmark points);  
transform such that the set of landmark points in the generated 2D projection is aligned with a corresponding set of feature points in the acquired color image of the face (p. 11, section 0117; a transformation between the landmark points and the feature points is calculated);
and determine, for a non-rigid alignment of the aligned 3D mean-shape model, a 3D correspondence between the aligned 3D mean-shape model and the acquired point cloud, based on the 2D projection and the acquired depth information (p. 7, sections 0049-0051; p. 7, section 0055; for a non-rigid alignment, the correspondence between mean-shape model and point cloud is generated, using the landmark points detected in 2D and the depth information for 3D model fitting). 
Hu does not disclose, but Bhagavatula does disclose that the transform is a warping of the 2D projection, and the correspondence is based on the warped 2D projection (p. 2, section 0019-0021; p. 4-5, section 0048; a 2D image with facial landmarks is warped and correspondence with a 3D model is derived). The motivation for this is to model unseen examples (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu to have the transform be a warping of the 2D projection, and the correspondence be based on the warped 2D projection in order to model unseen examples as taught by Bhagavatula.

As to claim 2, Hu discloses wherein the circuitry is further configured to acquire the point cloud based on the acquired color image and the acquired depth information (p. 1, section 0013; p. 4, section 0028; a point cloud is generated/acquired based on the color images and associated depth information).

As to claim 10, see the rejection to claim 1.

As to claim 11, see the rejection to claim 2.

As to claim 19, see the rejection to claim 1. Further, Hu discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an electronic device, causes the electronic device to execute operations (p. 14, section 0139).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and further in view of Sun (U.S. Publication 2020/0084427). 
 
As to claim 3, Hu discloses that the model is an aligned 3D mean-shape model, as noted in the rejection to claim 1. Hu does not disclose, but Sun does disclose wherein the circuitry is further configured to project the aligned model onto a 2D image plane to generate the 2D projection, and wherein the projection is based on at least one alignment parameter associated with an imaging device which captured the color image (p. 2, section 0022; p. 3, section 0033; p. 8, section 0082-p. 9, section 0083; a pixel is aligned with a disparity model in 3D space; the pixel is then projected to 2D according to intrinsic parameters of the camera which are used to align with a first location). The motivation for this is to compare disparity estimates. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu and Bhagavatula to project the aligned model onto a 2D image plane to generate the 2D projection, wherein the projection is based on one or more alignment parameters associated with an imaging device which captured the color image in order to compare disparity estimates as taught by Sun.

As to claim 12, see the rejection to claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and further in view of Zhu (“High-Fidelity Pose and Expression Normalization for Face Recognition in the Wild”). 
 
As to claim 4, Hu discloses wherein the circuitry is further configured to: acquire a plurality of pre-defined landmark points on the aligned 3D mean-shape model (p. 8, sections 0062-0066; p. 11, sections 0115-0117; landmark points are acquired for the mean shape model and used to effect an affine transformation); select the set of landmark points from among the acquired plurality of pre-defined landmark points (p. 4, section 0029; the landmark points similar to the feature points are used for alignment), wherein the subset of landmark points is included in the acquired plurality of pre-defined landmark points, and the generated 2D projection comprises the selected set of landmark points (p. 2, sections 0014-0015; the plurality of landmark points are used for alignment in the 2D space). Hu does not disclose, but Zhu does disclose applying a landmark marching method on a subset of landmark points around a contour of the aligned 3D mean-shape model to select landmark points (p. 788, section 2.1-p. 790, section 2.2; landmark marching is used to select a subset of adjusted landmark points). The motivation for this is to automatically rebuild correspondences. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu and Bhagavatula to apply a landmark marching method on a subset of landmark points around a contour of the aligned 3D mean-shape model to select landmark points in order to automatically rebuild correspondences as taught by Zhu.

As to claim 13, see the rejection to claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and further in view of Theobalt (U.S. Publication 2018/0068178). 

	As to claim 5, Hu discloses that the model is an aligned 3D mean-shape model, as noted in the rejection to claim 1. Hu does not disclose, but Theobalt does disclose wherein the circuitry is further configured to: determine, for each pixel of the 2D projection, an index of a triangle on the aligned 3D model to which a corresponding pixel of the 2D projection belongs (p. 2, section 0025; p. 3, section 0035-0036; a 2D image created from a 3D model with aligned depth and color data has a triangle index determined for each pixel); and record the determined index for each pixel of the 2D projection to generate a triangle index map (p. 3, section 0035-0036; the recorded triangle vertex indices used to interpolate attributes would read on a map). The motivation for this is to efficiently generate a facial synthetic view. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu and Bhagavatula to determine, for each pixel of the 2D projection, an index of a triangle on the aligned 3D model to which a corresponding pixel of the 2D projection belongs and record the determined index for each pixel of the 2D projection to generate a triangle index map in order to efficiently generate a facial synthetic view as taught by Theobalt. 

As to claim 14, see the rejection to claim 5.

	Claims 6, 8, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and Theobalt and further in view of Abdrashitov (U.S. Publication 2019/0259214).

	As to claim 6, Hu does not disclose, but Abdrashitov does disclose wherein the circuitry is further configured to: update indices of triangles in the triangle index map based on the warping of the generated 2D projection (p. 5, section 0049-p. 6, section 0052; coordinates of triangles, which can read on indices, are updated with the warping of the 2D frame resulting from the stylized transformation of the 3D model), the warping of the generated 2D projection comprising an alignment of the set of landmark points in the generated 2D projection with the corresponding set of feature points in the acquired color image of the face (p. 5, section 0049-p. 6, section 0052; landmark points from the  model are aligned/fit with the acquired frames of input video); and warp the triangle index map based on the update (p. 5, section 0049-p. 6, section 0052; a warping is determined that forms the stylized image that warps/transforms coordinates of each triangle forming the map of triangles in the image content). The motivation for this is to map real-life actors to non-realistic characters (p. 1, sections 0002-0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu, Bhagavatula and Theobalt to update indices of triangles in the triangle index map based on the warping of the generated 2D projection, the warping of the generated 2D projection comprising an alignment of the set of landmark points in the generated 2D projection with the corresponding set of feature points in the acquired color image of the face, and warp the triangle index map based on the update in order to map real-life actors to non-realistic characters as taught by Abdrashitov.

As to claim 8, Hu discloses wherein the 3D correspondence between the aligned 3D mean-shape model and the acquired point cloud is determined further based on a triangle warping (p. 8, sections 0067-0077; the mean shape face model is deformed and a correspondence between it and the point cloud is calculated using a warping/transformation of a triangle). Hu does not disclose that triangle warping is with a warped triangle index map, but Abdrashitov discloses this as noted in the rejection to claim 6. Motivation for the combination is given in the rejection to claim 6.

	As to claim 15, see the rejection to claim 6.

	As to claim 17, see the rejection to claim 8.

	As to claim 20, see the rejection to claims 5 and 6.

	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and Theobalt and Abdrashitov and further in view of Deng (U.S. Publication 2021/0150787).
 
As to claim 7, Hu does not disclose, but Deng does disclose wherein the indices of triangles in the triangle index map are updated based on an application of a Moving Least Squares (MLS) morphing method on the triangle index map (p. 4, section 0054-0060; p. 7, sections 0084-0087; coordinates of triangle vertices are mapped/transformed using the moving least squares method; the coordinates would read on indices of the triangle vertices in a map). The motivation for this is that the MLS method has a good fitting effect on a large amount of data. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu, Bhagavatula, Theobalt, and Abdrashitov to have the indices of triangles in the triangle index map updated based on an application of a Moving Least Squares (MLS) morphing method on the triangle index map in order to use a method with a good fitting effect on a large amount of data as taught by Deng. 

As to claim 16, see the rejection to claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and Sun and further in view of Ye (U.S. Publication 2011/0157373). 

As to claim 21, Sun discloses that the alignment parameters are intrinsic parameters, as noted in the rejection to claim 3. While a focal length, aperture, image sensor format, principal point, scale factor, and lens distortion of the imaging device all fall under the umbrella of “intrinsic parameters”, Sun does not explicitly disclose using one of these as the intrinsic parameter used. Ye, however, discloses using at least focal length, lens distortion, and scale factor as intrinsic parameters that are used for alignment parameters (p. 1, section 0002-0004). The motivation for this is to remove lens distortion and help define a 2D/3D mapping. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu, Bhagavatula, and Sun to use intrinsic parameters  such as focal length, lens distortion, and scale factor as alignment parameters in order to remove lens distortion and help define a 2D/3D mapping as taught by Ye.
 
Conclusion
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, Hu discloses wherein the circuitry is further configured to: 
determine 3D positions corresponding to pixels based on the acquired depth information and 2D coordinate information of corresponding pixels in the acquired color image (p. 7, section 0048; 3D coordinates correspond to a point cloud are determined);  
determine, from among the determined 3D positions, a first 3D position to be closest to a vertex of a first triangle (p. 8, sections 0068-0077; a correspondence between a triangle vertex on the model and a point in a 3D point cloud is determined using calculated nearest points);  
and assign the determined first 3D position as a first correspondence for the vertex of the first triangle, wherein the 3D correspondence between the aligned 3D mean-shape model and the acquired point cloud is determined based on the assignment for each vertex of the aligned 3D mean-shape model (p. 8, sections 0068-0077; the correspondence between mean-shape model and point cloud is determined based on assigned nearest points between each vertex on the model and the point cloud). 
Hu does not disclose that the pixels are pixels of the warped 2D projection, that the first triangle is the first triangle indexed in the warped triangle index map, and that the first 3D position is determined to be closest based on the warped triangle index map. A warped triangle index map is taught by Abdrashitov as noted in the rejection to claim 6, but the specific relationships claimed in claim 9 are not taught in Abdrashitov, nor are they taught by the combination of Hu and Abdrashitov. Similar analysis applies to claim 18.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612